Name: Commission Regulation (EC) No 2394/97 of 2 December 1997 fixing the definitive aid on certain grain legumes for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: European Union law;  farming systems;  agricultural policy;  plant product;  cooperation policy;  trade policy
 Date Published: nan

 3 . 12. 97 EN Official Journal of the European Communities L 331 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2394/97 of 2 December 1997 fixing the definitive aid on certain grain legumes for the 1997/98 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals , Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1577/96 of 30 July 1996 introducing a specific measure in respect of certain grain legumes ('), as last amended by Commission Regulation (EC) No 1 826/97 (2), and in particular Article 6 thereof, Whereas Article 6 ( 1 ) of Regulation (EC) No 1577/96 provides that the Commission is to determine the overrun in the maximum guaranteed area and to fix the definitive aid for the marketing year in question ; Whereas the maximum guaranteed area referred to in Article 3 of Regulation (EC) No 1577/96 was exceeded by 23,54 % in 1997/98 ; whereas the aid provided for in Article 2 (2) of Regulation (EC) No 1577/96 should be reduced proportionately for the marketing year in ques ­ tion ; Article 1 The definitive aid for certain grain legumes for the 1997/98 marketing year shall be ECU 146,51 per hectare . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 206, 16 . 8 . 1996, p . 4 . (2) OJ L 260 , 23 . 9 . 1997, p. 11 .